Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.) rendered October 31, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of those branches of the defendant’s omnibus motion which were to suppress *370physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The evidence adduced at the hearing established that the defendant voluntarily reported to the police precinct as a witness, as did a number of other tenants of the building in which the victim’s body was found. The defendant did not become a suspect until he was incriminated by another witness, at which time he was arrested. He was then read and waived his Miranda rights. Accordingly, the defendant’s contention that he was arrested without probable cause lacks merit. The subsequent search of his mother’s apartment and the recovery of the gun was valid, since it was based upon the defendant’s consent.
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Lawrence, Spatt and Harwood, JJ., concur.